        Case 4:08-cr-40010-SOH Document 66                                  Filed 07/21/21 Page 1 of 4 PageID #: 172
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                            Judgment in a Criminal Case
                   v.                                                       (For Revocation of Probation or Supervised Release)


                                                                            Case No.            4:07CR40015-001 & 4:08CR40010-001
                JASON THOMPSON
                                                                            USM No.             07808-010
                                                                                                             Matthew Hill
                                                                                                          Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Mandatory, Standard, & Special listed below     of the term of supervision.
    was found in violation of condition(s) count(s)                                       after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                                           Violation Ended
One                          Standard Condition #5 – Live at an Approved Residence                                         August 15, 2019
Two                          Mandatory Condition #3 – Use of a Controlled Substance                                        August 30, 2019
Three                        Criminal Monetary Penalties – Pay Financial Penalty                                           October 8, 2019
Four                         Mandatory Condition #3 – Use of a Controlled Substance                                        October 7, 2019
Five                         Mandatory Condition #3 – Use of a Controlled Substance                                        October 28, 2019
Six                          Mandatory Condition #3 – Use of a Controlled Substance                                        December 16, 2019
Seven                        Mandatory Condition #3 – Use of a Controlled Substance                                        August 7, 2020
Eight                        Mandatory Condition #3 – Use of a Controlled Substance                                        August 26, 2020
Nine                         Mandatory Condition #3 – Use of a Controlled Substance                                        September 16, 2020
Ten                          Mandatory Condition #3 – Use of a Controlled Substance                                        October 14, 2020
Eleven                       Special Condition #1 – Comply with Treatment                                                  December 10, 2020

       The defendant is sentenced as provided in pages 2 through                 4        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                                 and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              4317                                                  July 19, 2021
                                                                                                      Date of Imposition of Judgment
Defendant’s Year of Birth:         1980

City and State of Defendant’s Residence:                                                                    Signature of Judge
                  Winthrop, Arkansas
                                                                                Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                                         Name and Title of Judge


                                                                                                              July 21, 2021
                                                                                                                   Date
       Case 4:08-cr-40010-SOH Document 66                                   Filed 07/21/21 Page 2 of 4 PageID #: 173
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   4
DEFENDANT:                JASON THOMPSON
CASE NUMBER:              4:07CR40015-001 & 4:08CR40010-001

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

Twelve (12) months and one (1) day in Dkt. Nos. 4:07CR40015-001 and 4:08CR40010-001; with terms to run
concurrently. The defendant will receive credit for time served in federal custody. No term of supervised
release to follow.

        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.       on                                     .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
    Case 4:08-cr-40010-SOH Document 66                                    Filed 07/21/21 Page 3 of 4 PageID #: 174
AO 245D (Rev. 11/16)    Judgment in a Criminal Case for Revocations
                        Sheet 5 — Criminal Monetary Penalties


                                                                                                          Judgment — Page   3   of   4
DEFENDANT:                 JASON THOMPSON
CASE NUMBER:               4:07CR40015-001 & 4:08CR40010-001
                                        CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment                     JVTA Assessment*                    Fine                  Restitution
TOTALS          $          -0-                    $      -0-                         $        -0-             $ $5,888.52*

         *Remaining balance of restitution owed.

     The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specifie
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfeder
      victims must be paid before the United States is paid.
Name of Payee                              Total Loss**                 Restitution Ordered            Priority or Percentage
1st State Bank of De Queen                                                            $9,345.00
3402 North Camellia
Lockesburg, AR 71846




TOTALS                                $                               0          $                      $9,345.00


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          the interest requirement is waived for the                  fine               restitution.
          the interest requirement for the               fine             restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
       Case 4:08-cr-40010-SOH Document 66                                 Filed 07/21/21 Page 4 of 4 PageID #: 175
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 6 — Schedule of Payments

                                                                                                      Judgment — Page        4       of       4
DEFENDANT:                  JASON THOMPSON
CASE NUMBER:                4:07CR40015-001 & 4:08CR40010-001

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A          Lump sum payment of $          $5,888.52                  due immediately, balance due

                not later than                                          , or
                in accordance with           C,           D,           E, or      F below); or

B          Payment to begin immediately (may be combined with                   C,           D, or        F below); or

C          Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                        (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D          Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                        (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
           term of supervision; or

E          Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release
           from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
F          Special instructions regarding the payment of criminal monetary penalties:
           If not paid immediately, any unpaid financial penalty imposed shall be paid during the period of incarceration at a rate of
           not less than $25.00 quarterly, or 10% of the defendant’s quarterly earnings, whichever is greater. After incarceration, any
           unpaid financial penalty shall become a special condition of supervised release and may be paid in monthly installments of
           not less than 10% of the defendant’s net monthly household income, but in no case less than $25.00 per month, with the
           entire balance to be paid in full one month prior to the termination of supervised release.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
     corresponding payee, if appropriate.

     4:07-40015-002 James Horn - $9,345.00


     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
